NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                            NOV 01 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

TERRANCE LAMONT MOORE,                           No.   15-15421

              Petitioner-Appellant,              D.C. No. 1:14-cv-00851-SAB

 v.
                                                 MEMORANDUM*
ANDRE MATEVOUSIAN,

              Respondent-Appellee.


                   Appeal from the United States District Court
                        for the Eastern District of California
                Stanley Albert Boone, Magistrate Judge, Presiding**

                           Submitted October 25, 2016***

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Terrance L. Moore appeals, pro se, from the district court’s dismissal of his

petition for habeas corpus under 28 U.S.C. § 2241. We have jurisdiction under




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The parties consented to proceed before a magistrate judge.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. Reviewing de novo, we affirm. See Alaimalo v. United States,

645 F.3d 1042, 1047 (9th Cir. 2011).

      Moore argues that the Bureau of Prisons (“BOP”) improperly relied on

18 U.S.C. § 924(c)(1)(C)(i) to determine his projected release date and thereby

erroneously calculated his sentence, exceeded its statutory authority, and violated

his due process and equal protection rights by enforcing an invalid judgment.

Moore’s argument is premised on his incorrect belief that he is not subject to

25-year consecutive sentences for his second, third, and fourth section 924(c)

convictions because he was not charged and convicted under section

924(c)(1)(C)(i). However, because the record shows, and Moore does not dispute,

that he was convicted, inter alia, of four counts of violating section 924(c), the

BOP properly calculated his release date based on his correctly calculated 1,107-

month sentence. See United States v. Beltran-Moreno, 556 F.3d 913, 915 (9th Cir.

2009) (“[W]hen the government charges more than one § 924(c) offense in a single

indictment, each additional count is to be treated as a ‘second or subsequent

conviction’ for purposes of 18 U.S.C. § 924(c)(1)(C)(i) and therefore carries a

mandatory minimum sentence of twenty-five years.”). Thus, the district court

correctly denied relief on Moore’s claim that BOP improperly calculated his

sentence and release date as frivolous.


                                           2                              15-15421
      Insofar as Moore challenges the sentencing court’s calculation of his

sentence, he has not obtained a certificate of appealability and we decline to grant

one. See 28 U.S. C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Harrison v. Ollison, 519 F.3d 952, 958 (9th Cir. 2008).

      Moore’s “Amended Motion Relating Back to Habeas Claim in Opening

Brief” is granted.

      AFFIRMED.




                                          3                              15-15421